    Case 7:19-cv-07542-NSR-AEK Document 66 Filed 03/08/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOl}THERN DISTRICf OF NEW YORK
 ---~-~----------*·----~---------------------------~---~--------}(
 HARMEETINDER BASSI, M.D.,
                                                                                                 t9..CV-07542 (NSR)(AEK)
 Plaintiff,
                                                                                                 CONFIDENTIALITY
 -against-.                                                                                      STIPULATION AND PROPOSED
                           0                                          •
                                                                                                 PQOTltCTIVE ORDER
  NEW YORK MEDICAL COLLEGE, PHELJ'S
   MEMORIAL HOSPITAL ASSOCIATION q(b/a
·PHELPS HOSPIT~,NORTHWELL HEALTH,
   INC., OPEN DOOR FAMILY MEDICAL CENTER
   INC. d/b/a OPEN DOOR FAMILY MEDICAL
·' GR,.OUP ,and SHANTIE HARKISOON, M.D.,

.Defendants.
 ........-"'........ .;........._.. ~.,.-- . . -~-------------..------:..-...----~..,--------X

         WHEREAS, the parties having agreed to the following terms of confidentiality, and the
· Co\lrt having found that gocid cause exists for the isauance of an appropriately tailored·
  cmltldentiality· ord~r pursuant to Rule 26(c) ?f the Federal Rules of Civil Procedure, i~ is hereby

        ORDERED. that the following restrictions and procedures shall apply to the information
 and doctu;nents exohanged by the parties in connection with the pre-trial phase of this action:
           .                              .

               1. Counsel for any party may designate any docUJilent or informatioJ?.,· in whole or in
                    part, as· confidential if counsel · determines, in good . faith, that such designation is
                  ·necessary to protect the interests of the client in infon'nation that is proprietary, a trade
                    secret, or otherwise sensitive non-public information ("Confidential Information").
                  · Inform!\.tion and documents designated by . a p~rty as confidential will he .stamped
                    "CONFIDENTIAL.,                          . .         .

               2. The Confidential Information disolosed will be held and used by the perso~ receiving
                  such information solely for use ill connection With the action.

               3. In the event a party challenges another party's designation of confidentiality, counsel·
                    shall ~ake a good faith effort to resolve the dispute, and in · the absence of a
                    resolution, the challenging party may seek resolution by the Court. Nothing in this
                  . Protective Order constitutes an adlmission by any party that Confidential Information
                    disclos~d in this case is relevant or admissible.. Each party reserves the.right to object
                    to the u~e or admissibility of the Confidential Information ..·

               4. Documents ·designated as "CONFIDENTIAL" shall not be disclosed to. any person,
                  except:
                     a.    The requestmg party and counsel, including in-house counsei;
Case 7:19-cv-07542-NSR-AEK Document 66 Filed 03/08/21 Page 2 of 5




          b.      Employees of such counsel (lssigned to and necessary .to assist in the
                  litigation;

          c.      Con.sultants or experts assisting in the prosecution or defense of the matter,
                  to the extent deemed necessary by counsel; and

        , d.      The Court (including the mediator, or other person having access to any
                  Confidential Infonnation by virtue of his or her position with the Court).

          The parties should meet and confer if any production requires a designation of
          "For Attorneys' or Experts' Eyes Only."

   5. l'rior to disclo~ing or displaying the Confidential Information to any person, col,lnsel
      must:

          a.      Inform the person of the oonfidential nature of the information or
                  docl,lments;

          b.      Inform the person that this Court has enjoined the use of the infonnation
                  or documents by him/her for any purpose other than this litigation and has
                  enjoined the disClosure of the information or documents to any other
                  person; ~nd

          c.      Require each such person to sign an agreeml!lnt to be bound by this Order
                  in the form attached as Exhibit A.                  ·

   6. The disclosure of a document. or infonnation . without designating it as
      "CONFIDENTIAL" shall not constitu~e a waiver of the right to designate such
      document or infonnation as Confidential Infonnation. If so designated, the document
      or information shall thereafter be treated as Confidential Information subject to all the
      tem1s of this Stipulation and Order.

   7. Any Personally Identifying· fuformation ("PIT") (e.g., social ·security numbers,
      financial account numbers, passwords, and infonnation that rilay be used for identity
      theft) exchanged in discovery shall be maintained by the receiving party in a manner
      that is secure.

   8. l,'ursuant to Federal Rule of Evidence S02, the production of privileged or work
      product protected documents or communications, electronically stored infonnation
      ("Esr~) or information, whether inadvertent or otherwise:), shall not constitute a waiver
      of the privilegy or protection from discovery in this c&se or in any other federal or
      state proceeding. This Order shall be interpreted to provide the maximum protection
      allowed by Federal Rule ofEvidenc.e 502(d). Nothing contained herein is intended to
      or shall serve to limit a party's right to conduct a review of ·documents, ESl or




                                            2
  Case 7:19-cv-07542-NSR-AEK Document 66 Filed 03/08/21 Page 3 of 5




           infonna,tion (including metadata) for relevance, responsiveness, and/or segregation-of
           privile~ed and/or protected information before p1;oduction.      ·        ·

       9. Notwithstanding the design~tion of infonnation as "CONFIDENTIAL" in discovery,
          there is no preswnption that sue~ infonnation shall be filed with the Court under seaL
          The parties shall follow the Court's procedures for requests for filing under seal.


       10. At the <(Onclusion of litigation, Confidential Infqnnation and any copies thereof shall
           be promptly (and' in no event later than 30 days ~fter entry offinaljudginent no longer
           subject to ftuther appeal) returned to the prod~cing party or cettifi.ed     destroyed,        as
           except that the.parties' counsel shall be pennitt~d to retain their working files on the
           condition thatthose files will rem~in protected.                                         ·

                 herein shall preclude the parties from disclosing material designated to be
        ll ."Nothin~
        Confidt(ntial Infonnation if otherwise requir~d by law or pursuant to a valid
        subpoeQa.
SO STIPULATED.ANDAGREED.

Dated: January 22,2021
       White Plains, New York
Counsel for Plaintiff(s)             Couns~l   for Defendant(s)

LA,W OFFICES OF                                      COZEN Q'CONNOR
JOSHUA PARKHURST                                     Attorneys for Defendant
Att(Jrneysfor. Plain._tiff                           New York Medical College



By:~fi_~                                             By:   ___,11-_t:L/l_,~~
                                                                           '//2
                                                                              _wuJ-......,---
                                                                                         ..
 Joshua Parkhurst, Esq.                              Mariah Pa~sarelli (admitted pro hac vice)
    11 Broadway, Suit~ 615                           Jennifer A, Queliz, Esq . .
    New York, N~w York 10004
    Tel.: (201) 571·2644                             301 Grant Street1 41st Floor
    Fax: (212) 480·8560                              Pittsburgh~·PA 15219
    Email: jparkhmst@parkhurstlawfmn.com             Tel: 412·620-6502
                                                     mpassarelli@cozen.com

                                                     277 Park Avenue, 20th Floor
                                                     New York, NY 10172
                                                     Tel.: 212-883-4915·
                                                     jqueliz@cQzen.com


                                                     COLLAZO & KEIL LLP


                                                 3


                                                            -   -   - · --···· ····--· ····----   -   -
       Case 7:19-cv-07542-NSR-AEK Document 66 Filed 03/08/21 Page 4 of 5




                                         Attorneys for Defendants
                                         P/;le/ps Hospital, Northwell Health, Inc., and
                                         Shantie Harkisoon, M.D.




                                          By: ~~::..-r----
                                                       ~  -·            -
                                                                        \ = - - --



                                                Jo~
                                                747 ird Avenue, 25th Floor
                                                New YQrk, New York 10017
                                                T: (212) 758-7862
                                                F:.(833) 358-9304
                                                JK.eil@collazokeil.com



                                          JACKSON LEWIS P.C.
                                          Attorneysfor Defendant
                                          Open Door Family Medif?al Center




                                             By~
                                               : ~-----~--~=------
                                          44 outh Broadway, 14th Floor
                                         .Whitc:l Plains, New York 10601
                                             Tel: (914) 872-8060
                                             Fax: (914) 946-12.16
                                             Greg.Riolo@jacksonlewis.com




                                               SO ORDERED. · · ·
                                               ANDREW B. KRAUSE
                                               United States Magistrate Judge
                                               March 8, 2021




                                       . 4


- - ---- --------------------·----
  Case 7:19-cv-07542-NSR-AEK Document 66 Filed 03/08/21 Page 5 of 5




                                             EXIDBIT A

                                             ~~reement
                       ..
       I have been informed by counsel that certain do.cuments or information to be disclosed to

me in connection with the matter entitled Bqssi v. New York. Medical College, et al., l9-cv-7542,

have been designated as confidential. I have been informed that any such documents or

information labele~ "CONFIDENTIAL" ar~ confidential by Order of the Court. I hereby agree

that I will not   displos~   any infonnati<m con.tained in such documents to any. oth~.- person. I

further agree not to use any such information for any purpose other than this litigation.

Dat~d: - - - - - - - ' 20_·_



Na~e   (printed) .·                            Signature


Signed in the presence of:


(Attorney)




                                                   5
